Citation Nr: 9923827	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Fort Harrison Medical and Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a spine disability and entitlement to a total 
rating based upon individual unemployability.  

In a June 1995 rating decision, the RO granted entitlement to 
non-service connected disability pension based on 
degenerative joint disease of the spine, chronic obstructive 
pulmonary disease, and tarsal tunnel syndrome, effective 
September 1, 1993. 

In August 1998, the veteran testified before a hearing 
officer at the RO.  The transcript is of record.


FINDING OF FACT

There is competent medical evidence of a current diagnosis of 
a spine disability, competent evidence of incurrence of a 
spine disability in service, and competent medical evidence 
of a nexus between the current spine disability and the 
veteran's period of service.  


CONCLUSION OF LAW

The claim of service connection for spine disability is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


Analysis

In this case, the Board finds that there is competent medical 
evidence of a current diagnosis of a spine disability.  The 
February 1995 VA examination report shows an impression of 
degenerative disc disease changes in the cervical spine at 
the C6-7, degenerative disc and facet changes from L3-L5 in 
the lumbar spine, and mild degenerative endplate changes in 
the thoracic and lumbar spines. 

The Board finds that the veteran has submitted competent 
evidence of incurrence of a spine injury in service in the 
form of lay evidence.  At the August 1998 hearing before the 
RO, the veteran testified that between June and August 1975, 
while working on a building at Camp Pendleton, his belt 
slipped and he fell approximately 20 feet and hit a cement 
floor.  Hearing Transcript, hereinafter Tr., 2 and 3.  He 
stated that he did not seek immediate medical treatment 
because he feared losing his job.  Tr. 2 and 3.  He went to 
sick bay the next day and he was placed on light duty.  Tr. 
3.  The veteran indicated that he continued to have back 
problems since service.  Tr. 3 and 4.  Service medical 
records are silent as to a diagnosis, treatment, and/or 
injury to the back.  The Board notes, however, that despite 
the fact that the service medical records do not reflect a 
back injury, the veteran's claim to have injured his spine in 
service is credible for well-groundedness purposes.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board finds that the veteran has submitted competent 
medical evidence of a relationship between his current spine 
disability and his period of service.  In an April 1998 
statement, D.S., the veteran's chiropractor, indicated that 
he had first treated the veteran in September 1979 for pain 
and symptoms of chronic, acute lumbar and lumbosacral 
neuralgia, cervical brachial radiculitis and neuralgia, and 
thoraco-brachial neuralgia.  The chiropractor stated that the 
veteran's employment at a lumber mill had irritated and 
exacerbated a previous injury that had occurred in May or 
June 1975.  It was noted that the veteran had fallen from a 
roof when he was working at Camp Pendleton.  The chiropractor 
stated that the fall caused low back pain and compression 
type injury to his cervical spine.  It was noted that the 
veteran reported that prior to the 1975 injury, he never had 
spine-related pain or any type of back injury.  The 
chiropractor stated that this was the veteran's first 
chiropractic treatment.  The treatment brought immediate 
positive results, however, the veteran still had discomfort 
and symptoms from the 1975 fall.  The chiropractor indicated 
that the veteran never became totally asymptomatic or pain 
free.  The chiropractor indicated that he last treated the 
veteran in 1988.  

The Board finds the chiropractor's statement to be competent 
medical evidence of a nexus between the veteran's current 
spine disability and his period of service.  This statement 
is probative medical evidence of a relationship between the 
claimed inservice back injury and the veteran's current spine 
disability.  See Caluza, supra.  

In summary, the Board finds that the veteran has presented 
competent evidence establishing that he incurred a spine 
disability in service, competent medical evidence of a 
current spine disorder, and competent medical evidence of a 
nexus between his current spine disorder and the inservice 
injury.  Therefore, the veteran's claim is plausible and well 
grounded.  38 U.S.C.A. § 5107(a). 

Since the veteran met the initial burden of presenting 
evidence of a well-grounded claim, the VA has a duty to 
assist the veteran further in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  The 
Board finds that additional clinical development is needed 
and such development is discussed in the Remand portion of 
this decision.  




ORDER

The claim for entitlement to service connection for a spine 
disorder is well grounded.  


REMAND

The Board has determined that further VA examination is 
required before the issue in this case can be decided on the 
merits.  

Review of the record reveals that in an April 1998 statement, 
D.S., the veteran's chiropractor, indicated that he had 
treated the veteran for a spine disorder from 1979 to 1988.  
It does not appear that the RO made an attempt to obtain, and 
associate with the claims folder, the treatment records in 
question.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  Fulfillment of the VA's duty to assist includes 
assisting the veteran in securing clinical and treatment 
records when such records exist, but are not on file.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Review of the record reveals that the treatment records by 
R.A.N., M.D., dated from November 1992 to July 1998, indicate 
that the veteran was in an automobile accident in October 
1992.  The diagnosis was narrowed cervical disc space at C6 
with arthritic hypertrophy and narrowed lumbar disc spaces at 
L3-4 with hypertrophy of spurs.  Cervical sprain with 
scapular and cervical muscular spasm in the supra and 
infraspinatus, trapezius, and rhomboid musculature were also 
diagnosed.  Review of the record further reveals that the 
veteran underwent a VA examination in February 1995.  
Degenerative disc disease changes in the cervical spine at 
the C6-7, degenerative disc and facet changes from L3-L5 in 
the lumbar spine, and mild degenerative endplate changes in 
the thoracic and lumbar spines were diagnosed.  The VA 
examiner did not render an opinion as to the etiology of the 
veterans' spinal disorder.  The Board finds that a medical 
opinion as to the etiology of the veteran's spine disorder is 
pertinent to the claim.   

Fulfillment of the VA's duty to assist includes providing a 
complete and thorough medical examination of the claimed 
disability that takes into account the records of the 
veteran's prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The duty to 
assist also includes providing an examination by a specialist 
when deemed appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board finds that in order to fairly adjudicate the 
veteran's claim, a VA examination is necessary to determine 
whether the veteran's current spinal disability is related to 
his period of service.  

Review of the record further reveals that the veteran was 
awarded Social Security Administration (SSA) benefits in 
December 1996.  However, a copy of the SSA decision and 
supporting medical evidence are not associated with the 
claims folder.  The VA's duty to assist the veteran in the 
development of facts pertinent to his claim includes 
requesting pertinent information from other federal agencies.  
38 U.S.C.A. § 5107 (West 1991).  SSA decisions regarding the 
veteran's current disabilities are pertinent to the veteran's 
claim.  See Masors v. Derwinski, 
2 Vet. App. 181, 187 (1992).  Consequently, the Board 
concludes that an attempt should be made to obtain, and to 
associate with the claims folder, copies of all decisions 
awarding or denying Social Security disability benefits, 
including medical records relied upon in the determinations. 

The claim of a total disability rating based on individual 
unemployability due to service connected disability is 
inexplicably intertwined with the appeal for entitlement to 
service connection for a back disability.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Consequently, appellate 
determination of the total rating issue will be deferred 
pending further RO development. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for his 
spine disability since 1976.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  After securing the necessary 
releases, the RO should obtain all 
treatment records from D. S., Doctor of 
Chiropractic, located at P.O. Box 630, 
Corning, California, 96021, showing 
treatment of the veteran for a spine 
disorder from 1979 to 1988. 

3.  An appropriate official at the RO 
should attempt to obtain, and associate 
with the claims folder copies of any SSA 
decision, awarding or denying the veteran 
disability benefits, including medical 
records relied upon in the 
determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
1991).

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
current spine disability.  All indicated 
tests should be conducted.  The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  The examiner 
should estimate the likely date of onset 
of any spine disability found.  The 
examiner should render an opinion as to 
the etiology of any spine disability 
found and whether it is more likely, as 
likely, or less likely than not that the 
current spine disability was incurred 
during the veteran's period of service.  
The examiner should reconcile any opinion 
with a review of the service medical 
records, records from D.S., and the 
records from R.A.N., M.D..  The rationale 
for any opinion expressed should be 
explained. 

5.  Thereafter, the RO should review all 
the additional evidence and readjudicate 
the claims of entitlement to service 
connection for a spine disability and 
entitlement to a total disability rating 
based on individual unemployability due 
to service connected disability. 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






